June 28, 1913. The opinion of the Court was delivered by
This is an action for alimony. His Honor, Judge Gage, granted temporary alimony and counsel fees. From this order the defendant appealed. There are two exceptions as follows:
1. "That upon the showing and counter showing made before him on December 11th, 1912, his Honor, Judge Gage, erred in holding that plaintiff had made out a primafacie case for temporary alimony and counsel fees.
2. "It is respectfully submitted that his Honor, J. Judge Gage, abused the discretion imposed in him in granting said order for temporary alimony and counsel fees."
These exceptions admit that the matter is in the discretion of the Circuit Judge and no abuse of discretion has been shown. See the recent case of Norman v. Norman,94 S.C. 204; 77 S.E. Rep. 865, and cases there cited.
It is therefore ordered, that the order appealed from is affirmed.